      Case 2:21-cv-02616-HB Document 15 Filed 09/21/21 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA
BETHANN MORRISON                     :             CIVIL ACTION
                                     :
          v.                         :
                                     :
HOSEA H. HARVEY, III                 :             NO. 21-2616

                                  ORDER
          AND NOW, this 21st day of September, 2021, for the

reasons stated in the foregoing Memorandum, it is hereby ORDERED

that the motion of defendant Hosea H. Harvey, III to dismiss the

complaint is GRANTED.

                                            BY THE COURT:



                                            /s/ Harvey Bartle III
                                                                J.
